Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




	DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Mike Garvey 8/6/21.
In the claims, CANCEL claims 21 and REPLACE claim 1 as follows:

1.    (Currently Amended) A wireless reading system, comprising
a customer path configured to allow a customer to pass therethrough;

a goods path formed next to the customer path, and configured to allow a shopping bag containing one or more goods held by the customer to pass therethrough, and

a reader device configured to perform wireless communication, whose medium is radio waves, with one or more electronic tags attached to the one or more goods while the shopping bag containing ,

wherein the goods path comprises a side wall and a middle wall that divides the goods path from the customer path, wherein the middle wall and the side wall face each other with a space such that when the customer carrying the shopping bag walks through the customer path, the shopping bag passes through the goods path between the side wall and the middle wall.
.





Allowable Subject Matter
Claims 1-12,15-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
a goods path formed next to the customer path, and configured to allow a shopping bag containing one or more goods held by the customer to pass therethrough…
the goods path comprises a side wall and a middle wall that divides the goods path from the customer path, wherein the middle wall and the side wall face each other with a space such that when the customer carrying the shopping bag walks through the customer path, the shopping bag passes through the goods path between the side wall and the middle wall.



New art Pocher discloses a walled reader for scanning RFID tagged goods in a container.  However, the reader is configured in the form of a “tunnel” with a conveyer belt, and the customer does not carry the container as it traverses the goods path.   (Pocher, fig.1)


The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687